Citation Nr: 0403370	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  00-05 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970, and was a member of the Army National Guard of 
the United States (ARNGUS)/ Tennessee Army National Guard 
(ARNG) from September 1977 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefits sought 
on appeal.   


REMAND

In January 2004, the Board received additional records from 
VA's Records Management Center (RMC), contained in five 
folders, which include service medical records, private 
medical records, and service records associated with the 
Tennessee Army National Guard and pertaining to the veteran.  
These records contain evidence relevant to the veteran's 
claims. The RO has not considered these records.  
  
This evidence must be considered by the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case (SSOC) unless this procedural right is 
waived.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  The veteran has not waived his 
right to preliminary review by the RO.  See 38 C.F.R. § 
20.1304(c) (2003).

To ensure that the veteran is afforded due process, 38 C.F.R. 
§§ 3.103(a), 20.1304 (2003), the Board is deferring 
adjudication of the issues of entitlement to service-
connection for a hearing loss and for a heart disorder, 
pending a remand to the RO for further development.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should consider the additional 
evidence contained in five records 
envelopes and placed in the claims file 
subsequent to the RO's issuance of the 
March 2003 Supplemental Statement of the 
Case.  

2.  Thereafter, the RO should again 
review the claims of entitlement to 
service connection for a hearing loss, 
and for a heart disorder.  If the 
determination remains adverse to the 
veteran, he and his appointed 
representative should be furnished with a 
Supplemental Statement of the Case and be 
given a reasonable opportunity to respond 
thereto.

The case should then be returned to the Board, if in order. 
The veteran intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified, and has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




